UNITED STATES COURT OF APPEALS
                           For the Fifth Circuit



                               No. 95-20222
                             Summary Calendar



                           EARNEST EDWARD DACUS,

                                                       Plaintiff-Appellant,


                                   VERSUS


                   MARVIN T. RUNYON, Postmaster General,


                                                       Defendant-Appellee.



             Appeal from the United States District Court
                  For the Southern District of Texas
                            (CA-H-93-2309)

                        November 28, 1995
Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:1

      Appellant was employed by the Postal Service and was fired

after being indicted for a drug offense.        He filed a claim with the
EEOC and the Merit Systems Protection Board seeking reinstatement,

to   no   avail.     Appellant   then   filed   this   suit   alleging   race

discrimination as the reason he was not reinstated.            The Appellee

moved for summary judgment which the district court granted.

1
  Local Rule 47.5 provides: “The publication of opinions that have
no precedential value and merely decide particular cases on the
basis of well-settled principles of law imposes needless expense on
the public and burdens on the legal profession.” Pursuant to that
Rule, the Court has determined that this opinion should not be
published.
Appellant appeals.            We affirm.

      In this Court, Appellant first complains that the district

court’s consideration of prior EEOC proceedings relating to his

firing and attempted reinstatement deprived him of his right to

trial de novo under Title VII.               His position is wrong as a matter

of law.    The United States Supreme Court decision which recognizes

the right to de novo trial in federal Title VII actions also

declared that “[p]rior administrative findings made with respect to

an employment discrimination claim may, of course, be admitted as

evidence    at    a    federal      sector   trial    de     novo,”.      Chandler      v.

Roudebush, 425 U.S. 840, 863 n.39.                    See also Fed. R. of Evid.

803(8)(c).    Cortes v. Maxus Exploration Co., 977 F.2d 195 (5th Cir.

1992).     The documented proceedings were submitted in support of

Appellee’s       motion       for    summary      judgment     and     were     properly

considered.           There    is   no   rule     which    makes     summary    judgment

procedures inapplicable in federal Title VII proceedings.

      Appellant also complains that the district court deprived him

of discovery.          The record shows, however, that the parties were

afforded by the pretrial order the period from October 15, 1993 to

October 14, 1994 for discovery.              During this period, Appellant did

no   discovery.       He   first    sought       discovery    five    days     after   the

discovery period ended.              The Appellee objected and the district

court sustained the objection.               We find no abuse of discretion in

that action.

      AFFIRMED.




                                             2